DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 January 2021 has been entered.
 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Misaki (US 2013 / 0076996).

As pertaining to Claim 1, Misaki discloses (see Fig. 11 and Fig. 7) a touch sensor (see (1) in Fig. 7) comprising:
a base material (see (5) in Fig. 7);
a touch sensing layer (see (251) in (R1) of Fig. 11 corresponding to (7) in (R1) of Fig. 7) formed on the base material (5);
a connecting line portion (see (253) in (R2) of Fig. 11 corresponding to (6) in (R2) of Fig. 7) electrically connected to the touch sensing layer (again, see (251) in (R1) of Fig. 11 corresponding to (7) in (R1) of Fig. 7);
a bonding pad portion (see (254) in (R3) of Fig. 11 corresponding to (7) in (R3) of Fig. 7) electrically connected to the connecting line portion (again, see (253) in (R2) of Fig. 11 corresponding to (6) in (R2) of Fig. 7; and see Page 4, Para. [0058]-[0060] and [0064]-[0066]);

a second protective layer (see (8, 9) in Fig. 7), formed on the bonding pad portion (again, see (254) in (R3) of Fig. 11 corresponding to (7) in (R3) of Fig. 7), having a thickness thinner than the first protective layer (see (10) in Fig. 7; and see Page 4, Para. [0068]; Page 5 through Page 6, Para. [0087], [0091]-[0092], and [0105]; and Page 7, Para. [0113]);
wherein the height difference between the second protective layer (see (8, 9) in Fig. 7) and the bonding pad portion (see (254) in (R3) of Fig. 11 corresponding to (7) in (R3) of Fig. 7) is reduced (see (11) in Fig. 7); and
wherein the second protective layer (see (8, 9) in Fig. 7) is formed on a part of the upper surface of unit pads (see (7) in (R3) in Fig. 7) constituting the bonding pad portion (again, see (254) in (R3) of Fig. 11 corresponding to (7) in (R3) of Fig. 7), and on the base material (5) between the unit pads (again, see (7) in (R3) in Fig. 7); or the second protective layer (see (8, 9) in Fig. 7) is formed on the base material (5) between the unit pads (see (7) in (R3) in Fig. 7) constituting the bonding pad portion (again, see (254) in (R3) of Fig. 11 corresponding to (7) in (R3) of Fig. 7; and again, see Page 4, Para. [0068]; Page 5 through Page 6, Para. [0087], [0091]-[0092], and [0105]; and Page 7, Para. [0113]),
wherein the thickness of the first protective layer (see (10) in Fig. 7) is in the range of 1.5um to 10um (again, see Page 7, Para. [0113]), and


As pertaining to Claim 9, Misaki discloses (see Fig. 11 and Fig. 7) a manufacturing method of a touch sensor (see (1) in Fig. 7) comprising the steps of:
forming a touch sensing layer (see (251) in (R1) of Fig. 11 corresponding to (7) in (R1) of Fig. 7) forming a touch sensing layer on a base material (see (5) in Fig. 7);
forming a connecting line portion (see (253) in (R2) of Fig. 11 corresponding to (6) in (R2) of Fig. 7) and a boding pad portion (see (254) in (R3) of Fig. 11 corresponding to (7) in (R3) of Fig. 7) wherein a connecting line portion (see (253) in (R2) of Fig. 11 corresponding to (6) in (R2) of Fig. 7) is formed so as to be electrically connected to the touch sensing layer (again, see (251) in (R1) of Fig. 11 corresponding to (7) in (R1) of Fig. 7), and a boding pad portion (see (254) in (R3) of Fig. 11 corresponding to (7) in (R3) of Fig. 7) is formed so as to be electrically connected to the connecting line portion (again, see (253) in (R2) of Fig. 11 corresponding to (6) in (R2) of Fig. 7; and see Page 4, Para. [0058]-[0060] and [0064]-[0066]); and
forming a protective layer (see (8, 9, 10) in Fig. 7) wherein a first protective layer (see (10) in Fig. 7) is formed on the touch sensing layer (again, see (251) in (R1) of Fig. 11 corresponding to (7) in (R1) of Fig. 7) and the connecting line portion (again, see (253) in (R2) of Fig. 11 corresponding to (6) in (R2) of Fig. 7), and a second protective layer (see (8, 9) in Fig. 7) having a thickness thinner than the first protective layer (see (10) in Fig. 7) is formed (see Page 4, Para. [0068]; Page 5 through Page 6, Para. [0087], [0091]-[0092], and [0105]; and Page 7, Para. [0113]); wherein the height 
wherein the second protective layer (see (8, 9) in Fig. 7) is formed on a part of the upper surface of unit pads (see (7) in (R3) in Fig. 7) constituting the bonding pad portion (again, see (254) in (R3) of Fig. 11 corresponding to (7) in (R3) of Fig. 7), and on the base material (5) between the unit pads (again, see (7) in (R3) in Fig. 7); or the second protective layer (see (8, 9) in Fig. 7) is formed on the base material (5) between the unit pads (see (7) in (R3) in Fig. 7) constituting the bonding pad portion (again, see (254) in (R3) of Fig. 11 corresponding to (7) in (R3) of Fig. 7; and again, see Page 4, Para. [0068]; Page 5 through Page 6, Para. [0087], [0091]-[0092], and [0105]; and Page 7, Para. [0113]),
wherein in the step of forming the protective layer (see (8, 9, 10) in Fig. 7), the thickness of the first protective layer (see (10) in Fig. 7) is formed to be in the range of 1.5um to 10um (again, see Page 7, Para. [0113]), and
wherein in the step of forming the protective layer (see (8, 9, 10) in Fig. 7), the thickness of the second protective layer (see (8, 9) in Fig. 7) is formed to be in the range of 0.5um to 1.5um (again, see Page 7, Para. [0113]).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7, 8, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Misaki in view of Chu et al. (hereinafter “Chu” US 2014 / 0184952).

As pertaining to Claim 7, Misaki does not explicitly disclose that the second protective layer (see (8, 9) in Fig. 7) includes an organic insulating material.
However, in the same field of endeavor, Chu discloses (see Fig. 2, Fig. 3, and Fig. 4) a touch sensor (200) comprising a first protective layer (240) formed on a touch sensing layer (221) and a connecting liner portion (231), and a second protective layer (250) formed on a bonding pad portion (293) and having a thickness thinner than the first protective layer (240), wherein the second protective layer (250) and the first protective layer (240) may be formed using either of organic insulating materials and inorganic insulating materials, and the second protective layer (250) and the first protective layer (240) may be formed using a same material (see Page 2 through Page 3, Para. [0030]).  It is a goal of Chu to provide a touch panel having a simplified bonding process for bonding a device such as a flexible printed circuit to the touch panel and to lower the manufacturing costs of such a touch panel (see Page 1, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Misaki with the teachings of Chu in order to provide a touch sensor such as that disclosed by Misaki with a simplified bonding process for bonding a device such as a flexible printed circuit to the touch sensor and to lower the manufacturing costs of such a touch sensor according to the teachings of Chu.

As pertaining to Claim 8, Misaki does not explicitly disclose that the second protective layer (see (8, 9) in Fig. 7) and the first protective layer (see (10) in Fig. 7) are formed of a same material.
However, in the same field of endeavor, Chu discloses (see Fig. 2, Fig. 3, and Fig. 4) a touch sensor (200) comprising a first protective layer (240) formed on a touch sensing layer (221) and a connecting liner portion (231), and a second protective layer (250) formed on a bonding pad portion (293) and having a thickness thinner than the first protective layer (240), wherein the second protective layer (250) and the first protective layer (240) may be formed using either of organic insulating materials and inorganic insulating materials, and the second protective layer (250) and the first protective layer (240) may be formed using a same material (see Page 2 through Page 3, Para. [0030]).  It is a goal of Chu to provide a touch panel having a simplified 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Misaki with the teachings of Chu in order to provide a touch sensor such as that disclosed by Misaki with a simplified bonding process for bonding a device such as a flexible printed circuit to the touch sensor and to lower the manufacturing costs of such a touch sensor according to the teachings of Chu.

As pertaining to Claim 16, Misaki does not explicitly disclose that the second protective layer (see (8, 9) in Fig. 7) includes an organic insulating material.
However, in the same field of endeavor, Chu discloses (see Fig. 2, Fig. 3, and Fig. 4) a touch sensor (200) comprising a first protective layer (240) formed on a touch sensing layer (221) and a connecting liner portion (231), and a second protective layer (250) formed on a bonding pad portion (293) and having a thickness thinner than the first protective layer (240), wherein the second protective layer (250) and the first protective layer (240) may be formed using either of organic insulating materials and inorganic insulating materials, and the second protective layer (250) and the first protective layer (240) may be formed using a same material (see Page 2 through 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Misaki with the teachings of Chu in order to provide a touch sensor such as that disclosed by Misaki with a simplified bonding process for bonding a device such as a flexible printed circuit to the touch sensor and to lower the manufacturing costs of such a touch sensor according to the teachings of Chu.

As pertaining to Claim 17, Misaki does not explicitly disclose that the second protective layer (see (8, 9) in Fig. 7) and the first protective layer (see (10) in Fig. 7) are formed of a same material.
However, in the same field of endeavor, Chu discloses (see Fig. 2, Fig. 3, and Fig. 4) a touch sensor (200) comprising a first protective layer (240) formed on a touch sensing layer (221) and a connecting liner portion (231), and a second protective layer (250) formed on a bonding pad portion (293) and having a thickness thinner than the first protective layer (240), wherein the second protective layer (250) and the first protective layer (240) may be formed using either of organic insulating materials and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Misaki with the teachings of Chu in order to provide a touch sensor such as that disclosed by Misaki with a simplified bonding process for bonding a device such as a flexible printed circuit to the touch sensor and to lower the manufacturing costs of such a touch sensor according to the teachings of Chu.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Misaki in view of Chen et al. (hereinafter “Chen” US 2010 / 0112737).

As pertaining to Claim 10, Misaki does not explicitly disclose that the first protective layer (see (10) in Fig. 7) and the second protective layer (see (8, 9) in Fig. 7) are formed using a halftone mask.  However, the halftone masking process is well-
In fact, in the same field of endeavor, Chen discloses (see Fig. 8b) that it was well-known in the art before the effective filing date of the claimed invention to utilize a halftone masking process to form patterned protection layers (see (134)) in a stacked panel structure, wherein the halftone masking process provides the benefit of forming layers of varying thickness in a single process (see Page 3 through Page 4, Para. [0029]-[0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Misaki with the teachings of Chen such that the first protective layer (see (10) in Fig. 7) and the second protective layer (see (8, 9) in Fig. 7) disclosed by Misaki are formed using a halftone mask as suggested by Chen in order to form the protective layers using a single process in a known manner to yield predictable results.


Response to Arguments

Applicant's arguments filed 14 January 2021 have been fully considered but they are not persuasive.  The applicant has argued that none of the references relied upon by the examiner in the prior Office Action, specifically Misaki, teach or fairly suggest the features as claimed in independent Claims 1 and 9, in combination with a “first protective layer” having a thickness “in the range of 1.5um to 10um” and a “second Claim 1) and/or a “manufacturing method of a touch sensor” (see Claim 9).  A prior art “touch sensor” having the structure of Claim 1 and/or manufactured according to the “manufacturing method” of Claim 9 clearly anticipates (or may render obvious) the claimed invention regardless of any intended or unintended problems solved by the reference.  
The applicant has further argued that “the devices taught by Applicant and Misaki differ significantly in structure:  structural differences of the first protective layer and the second protective layer and difference in configuration that height difference between the second protective layer and the bonding pad portion is reduced” (again, see Remarks at the top of Page 6 through Page 8).  In this regard, the applicant has argued that “the configuration of Misaki is actually the opposite of the configuration of the amended Claim 1 and 9 of the present invention, and based on the configuration taught by Misaki one skilled in the art would expect that the adhesion properties of the FPC according to Misaki would necessarily deteriorate” (see Remarks at the top of Page 9).  The examiner respectfully disagrees.  Again, the claimed invention is directed to a structure of a “touch sensor” and a “manufacturing method of a touch sensor.”  As such, any prior art reference that teaches or suggests the claimed structure or manufacturing method would anticipate (or may render obvious) the claimed invention.  The structure disclosed by Misaki clearly anticipates the claimed opposite” of the configuration of the claimed invention of Claims 1 and 9, as the configuration of Misaki plainly anticipates the structure and manufacturing method of the claimed invention.  Further, it is immaterial whether or not “one skilled in the art would expect that the adhesion properties of the FPC according to Misaki would necessarily deteriorate” as the claimed invention is plainly directed to a structural embodiment and manufacturing embodiment that is disclosed by Misaki.  The applicant is reminded that while the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Any features believed by the applicant to be distinguishing features over the teachings of Misaki must necessarily be present in the claims.
The applicant has further argued that the teachings of Misaki do not teach or fairly suggest a “first protective layer” having a thickness “in the range of 1.5um to 10um” and a “second protective layer” having a thickness “in the range of 0.5um to 1.5um” (see Remarks at Page 9; and see Remarks at Page 10 with respect to the combined teachings of Misaki and Chu).  These features are plainly disclosed by Misaki at Paragraph [0113].  Misaki plainly discloses that the thickness of the first protective layer (see (10) in Fig. 7) is about 4um, which is in the range of 1.5um to 10um, as claimed; and the thickness of the second protective layer (see (8, 9) in Fig. 7) is about 0.6um, which is in the range of 0.5um to 1.5um.
Therefore, the rejection of Claims 1, 7-10, and 16-17 is maintained.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136.  The examiner can normally be reached on Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622